Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the second wedge" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears claim 4 should depend from claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maijer WO 2009/137941 in view of Bulka US 20030070998.
As for claim 1, Maijer teaches an apparatus (Fig. 9-10, para. (0029-0030) comprising: a housing aligned around a longitudinal axis and having a front, rear, top 
Maijer fails to teach a magnet affixed ta the first channel of the first wedge for magnetically holding the arm of the pair of tweezers in place within the first channel. Bulka teaches a magnet affixed to a first channel of a first wedge (magnetic fastener cap 2 has a permanent magnet 13 enclosed within cavity 14 of cap 16, Fig. 2, para. 0020) for magnetically holding at least one arm of a pair of tweezers in place within the first channel (fastener cap slipped onto the end of tweezers 7, Fig. 1, para. 0018); when 
As for claim 2, Maijer in view of Bulka teach the apparatus of claim 1. Maljer further teaches the housing further comprising: a track formed along the bottom of the housing (bottom of body 214 forming area to receive retainer 74 of clip 70, Fig. 9, 4), wherein the first wedge is movably coupled within the track (clip 70 is capable of moving along body 211, Fig. 9, 1).
As for claim 10, Maijer further discloses a compartment affixed to the housing (see body 211, Fig 9-10, paragraph 003), wherein the circuit is contained within the compartment and coupled with the LED lamp (push button switch in combination with batteries connected in series to LED, see Fig 10, paragraph 0030).
As for claim 11, Maijer further discloses the hollow tube is flexible (flexible extension 214, Fig 9-10, paragraph 0030).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maijer in view of Bulka, and further in view of Yang US 2016/0316840.
As for claims 5 and 6, Maijer discloses the device as discussed above, but fails to teach or disclose the LED lamp emits ultraviolet light (claim 5), the LED lamp emits ultraviolet light at or near UV-A wavelengths (claim 6). Yang teaches an LED lamp that emits ultraviolet light (paragraph 0006), the LED lamp emits ultraviolet light at or near 
As for claim 7, Maijer fails to teach the circuit comprising a microprocessor programmed with instructions for driving the LED. Yang further teaches the circuit further comprising: a microprocessor programmed with instructions for driving the LED lamp (paragraph 0042). It would have been obvious for one having ordinary skill in the art to combine the microprocessor and related components of Yang with Maijer to provide a means for controlling the LEDs. One would have been motivated to make this combination to provide an improved controller for Maijer. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maijer in view of Bulka, and further in view of Burke US PAT 5899900.
As for claim 8, Maijer fails to teach the device further comprising at least one sensor affixed with the first wedge and configured to detect an opening motion and a closing motion of the tweezers, wherein the circuit is configured to initiate a programmed light cycle based on the opening and closing of the tweezers.
Burke teaches a sensor affixed with the first wedge and configured to detect an opening motion and a closing motion of the tweezers, wherein the circuit is configured to initiate a programmed light cycle based on the opening and closing of the tweezers (see column 4 lines 50-64). It would have been obvious for one having ordinary skill in the art to combine the sensor and related components of Burke with Maijer to provide 
As for claim 9, see above for the combination of Maijer, Bulka, and Burke. Maijer et al. fail to further teach that the programmed light cycle is initiated when the sensor detects that the tweezers were opened, then closed, then open again. However, the examiner takes Official Notice that modifying a switch to activate and deactivate upon basic parameters such as a movement or repeated movement is old and well known in the art and It would have been obvious for one having ordinary skill in the art to modify the switch in this manner to provide the user with a pattern to turn on the device that prevents accidental activation. One would have been motivated to modify the means that activates the device, for example, to save battery life or provide a unique activation for the device. 

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maijer WO 2009/137941 in view of Ciuyue CN202288607 (provided in the applicant’s IDS) and Yang.
As for claims 12 and 18, Maijer discloses an apparatus, (Fig. 9-10, para. (0029-0030) comprising: a housing (body 211, Fig 9-, 10, paragraph 003); a flexible hollow tube (a snake-neck or flexible extension 274, Fig. 9-10, para 0029) attached to a front portion of the housing (Fig. 9 and 10) and extending from the front portion of the housing (Fig. 9-10); an LED lamp (LED 218, Fig. 18, para. 0030), a circuit affixed with 
Maijer teaches the LED within the hollow tube but not affixed within the distal end of the hollow tube and the LED at or near UV-A wavelengths at a wavelength of 405nm (claim 18).
 Cuiyue teaches appliances for eyes and relates to a pair of tweezers used in eye diagnosis and treatment (Abstract) comprising a lamp affixed within the distal end of a hallow tube (flexible soft rod 5 is arranged..on the tweezer leg, and a bulb 6 is arranged at the tail end of the rod and is connected with the power switch and the button cell by a wire bound on the rod, Abstract, Fig. 1). It would have been obvious to one of ordinary skill in the art to utilize the teachings of Ciyue and apply to Maijer and have the LED within the flexible portion of the tube to achieve a more flexibility in adjusting what area 
Yang teaches an LED lamp that emits ultraviolet light (paragraph 0006), the LED lamp emits ultraviolet light at or near UV-A wavelengths (paragraph 0039), and specifically emits at 405 nm (see paragraph 0039). It would have been obvious for one having ordinary skill in the art to look to Yang and utilize the UV-A LED light source emitting at 405nm in the device of Maijer to provide an ideal type of light source that can cure an application gel (paragraph 0041 Yang). One would have been motivated to make this substitution where utilizing the device to cure using UV light is desired.
As for claim 13, Maijer in view of Cuiyue and Yang teach the apparatus of claim 12.  Maijer further teaches the housing further comprising: a track farmed along a bottom portion of the housing (bottom of body 211 forming area to receive retainer 74 of clip 70, Fig. 3. 1}, wherein the first wedge is coupled to the track and movable along the track (clip 70 is capable of moving along body 211, Fig. 9, 4}. 
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maijer in view of Ciuyue and Yang, and further in view of Bulka.
As for claim 14, Maijer et al. fails to further teach the track includes a magnetic element, and the first wedge includes a first magnetic connector for coupling with the magnetic element of the track. Bulka teaches a magnet affixed to a first channel of a first wedge (magnetic fastener cap 2 has a permanent magnet 13 enclosed within cavity 14 of cap 16, Fig. 2, para. 0020) for magnetically holding at least one arm of a pair of tweezers in place (fastener cap slipped onto the end of tweezers 7, Fig. 1, para. 0018); It would have been obvious to one of ordinary skill in the art to look to the teachings of .
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maijer in view of Ciuyue and Yang, and further in view of Burke.
As for claim 16, Maijer fails to teach the circuit comprising a microprocessor programmed with instructions for driving the LED. Yang further teaches the circuit further comprising: a microprocessor programmed with instructions for driving the LED lamp (paragraph 0042). It would have been obvious for one having ordinary skill in the art to combine the microprocessor and related components of Yang with Maijer to provide a means for controlling the LEDs. One would have been motivated to make this combination to provide an improved controller for Maijer.
Claim 17 is reject over Maijer in view of Ciuyue and Yang, and further in view of Burke US PAT 5899900.
As for claim 17, Maijer fails to teach the device further comprising at least one sensor affixed with the first wedge and configured to detect movement from the tweezers wherein the circuit is configured to initiate a programmed light cycle based on the movement of the tweezers.
Burke teaches a sensor affixed with the first wedge and configured to detect an opening motion and a closing motion of the tweezers, wherein the circuit is configured to initiate a programmed light cycle based on the opening and closing of the tweezers (see column 4 lines 50-64). It would have been obvious for one having ordinary skill in .

Allowable Subject Matter
Claims 3, 4, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter, the prior art fails to teach or disclose:
3. The apparatus of claim 2, further comprising: a second wedge coupled to the bottom portion of the housing and positioned to the rear of the first wedge, the second wedge having a second channel oriented in parallel with the longitudinal axis and aligned with the first channel, wherein the second channel is sized to accommodate a rear portion of the pair of tweezers.
4. The apparatus of claim 3, wherein the second wedge is movably coupled within the track.
	15. The apparatus of claim 13, further comprising: a second wedge affixed to the bottom portion of the housing in alignment with the first wedge, the second wedge adapted to receive and hold a rear portion of the pair of tweezers and coupled to the track and movable along the track.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ZADRO ‘237 discloses an illuminated tweezer device. MIN ‘940 teaches a work light attachable with clamps similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875